Citation Nr: 0633378	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  06-00 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
under the provisions of 38 U.S.C.A. § 1318.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from November 1943 to April 
1946.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, denying service connection for the cause of the 
veteran's death, and denying entitlement to dependency and 
indemnity compensation (DIC) under 38 U.S.C.A. § 1318.  The 
appellant's representative requested reconsideration of that 
decision, and a further RO decision in June 2005 affirmed 
both denials.  The appellant the perfected an appeal to the 
Board.  


FINDINGS OF FACT

1.  According to the death certificate, the veteran died in 
June 2004, at the age of 78, as a result of cardiac arrest 
due to probable acute myocardial infarction. Another 
significant condition indicated as contributing to his death, 
but not related to the cause, was bladder cancer with 
peritoneal carcinomatosis.

2.  At the time of the veteran's death, service connection 
was in effect for degenerative joint disease of the left hip 
status post total arthroplasty, rated 30 percent disabling; 
degenerative joint disease of the right hip status post total 
arthroplasty, rated 30 percent disabling; degenerative joint 
disease of the left knee status post total arthroplasty, 
rated 30 percent disabling; degenerative joint disease of the 
right knee status post total arthroplasty, rated at 30 
percent; degenerative joint disease of the right shoulder, 
rated at 10 percent; degenerative joint disease of the left 
shoulder, rated at 10 percent; degenerative joint disease of 
the left ankle, rated at 10 percent; degenerative disc and 
joint disease of the thoracolumbar spine, rated at 10 
percent; and degenerative joint disease of the bilateral 
hands, rated at zero percent.  His combined disability rating 
was 90 percent.  A total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU) had been assigned effective from October 
1, 1995.  

3.  The veteran's heart disease and bladder cancer with 
peritoneal carcinomatosis did not initially manifest until 
well after his service in the military had ended, and are 
unrelated to either his military service or his service-
connected disabilities.  He did not have any disability of 
service origin that contributed substantially and materially 
to his death, or hastened it, or otherwise aided or lent 
assistance to it.

4.  An April 1996 rating decision failed to recognize an 
informal claim, received on October 7, 1991, for service 
connection for arthritis including of the low back, left 
ankle, bilateral shoulders, and bilateral hands.  Reasonable 
minds could not conclude other than that those informal 
claims were then received.  Those claims remained pending up 
to the time of the April 1996 rating decision.  

5.  The April 1996 rating decision failed to recognize that 
arthritis of each hand, as present since an informal claim 
was received October 7, 1991, was manifested by pain in each 
hand limiting useful motion and limiting work capacity, and 
supported by objective findings inclusive of hypertrophic 
changes to the interphalangeal joints of the fingers.  

6.  The RO also failed to recognize an informal claim for 
TDIU submitted on October 7, 1991, and that informal claim 
remained pending at the time of the April 1996 RO decision.  
Reasonable minds could not conclude other than that on 
October 7, 1991, the veteran submitted evidence of medical 
disability, made a claim for the highest rating possible, and 
submitted evidence of unemployability.  

7.  Reasonable minds could not conclude other than that as of 
February 1, 1993, the evidence presented preponderated in 
favor of the veteran being incapable of obtaining or 
maintaining substantially gainful employment due solely to 
his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1310, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 
(2006).

2.  The criteria for entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1318 have been met.  38 U.S.C.A. § 1318 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.22, 20.1106 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2006).  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial RO decision on a claim for VA 
benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

With regard to the DIC claim, a complete grant of the benefit 
sought is hereby granted, and hence there is no reasonable 
possibility that additional development will further the 
claim.  

VA has fulfilled the above VCAA requirements in this case 
with regard to the claim for service connection for the cause 
of the veteran's death.  By an October 2004 VCAA letter, the 
appellant was informed of the notice and duty-to-assist 
provisions of the VCAA, and was informed of the information 
and evidence necessary to substantiate her claim for service 
connection for the cause of the veteran's death.  The VCAA 
letter informed of the bases of review and the requirements 
to sustain the claim.  Also by the VCAA letter, the appellant 
was effectively requested to submit evidence in her 
possession, in furtherance of her claim.  The VCAA letter 
also informed her that it was ultimately her responsibility 
to see that pertinent evidence not in Federal possession is 
obtained.

The VCAA letter requested that the appellant inform the RO of 
any VA and private medical sources of evidence pertinent to 
her claim, and provide necessary authorization to obtain 
those records.  It also requested evidence and information 
about the claimed association between service and the cause 
of the veteran's death, or between service-connected 
disabilities and the cause of death.
 
The appellant did not inform of additional medical evidence 
not yet obtained.  Terminal VA treatment records, as well as 
the death certificate, were obtained and associated with the 
claims folder, and prior indicated treatment and evaluation 
records were previously associated with the claims folder.  
Hence, any VA development-assistance duty under the VCAA to 
seek to obtain indicated pertinent records has been 
fulfilled.  

By the appealed January 2005 rating action and June 2006 
reconsideration decision, as well as by a November 2005 
statement of the case, the appellant was informed by the ROof 
the evidence obtained in furtherance of her cause-of-death 
claim.  The Board acknowledges that the statement of the case 
is a "post-decisional" document.  We find, however, that 
this is not fatal in providing notice, because this de novo 
review of the appealed cause of death claim included 
consideration of the matter on all appropriate bases.  See 
38 C.F.R. § 3.312.  

The appellant addressed the claim through her representative 
by written statements.  She was appropriately afforded the 
opportunity of a hearing to address her claim, but, by a 
submitted VA Form 9 in December 2005, declined.  There is no 
indication that the appellant desired to further address her 
claim, or that such a desire remains unfulfilled.  

To satisfy the appellant's July 2005 request, de novo review 
was undertaken by a Decision Review Officer (DRO) for the 
November 2005 statement of the case.  See 38 CFR § 3.2600.
 
In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issues on appeal.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board finds that the 
appellant was provided the necessary notice and assistance 
required, as discussed above, since she was given ample 
notice and opportunity to remedy deficiencies in her claim.  
Thus, for these reasons, any failure in the timing or 
language of VCAA notice by the RO constituted harmless error.  
See also Conway v. Principi, 353 F.3d 1359, 1374 (2004), 
holding that the Court of Appeals for Veterans Claims must 
"take due account of the rule of prejudicial error."


In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential pertinent downstream issues such as effective date, 
the Board finds no prejudice to the appellant in proceeding 
with the present decision.  Since the claim for service 
connection for the cause of death is being denied, any issues 
as to effective date are moot.  The issue of effective date 
for DIC benefits here granted is to be appropriately 
addressed by the RO following this decision.  

II.  Service Connection - Cause of Death

Pursuant to 38 U.S.C.A. §§ 1110, 1131, a veteran is entitled 
to disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service. "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service." Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  Service connection may also be 
granted on a presumptive basis for certain chronic 
disabilities when manifested to a compensable degree within 
the initial post-service year.  38 C.F.R. §§ 3.307, 3.309(a).

In order for service connection for the cause of the 
veteran's death to be granted in this case, it must be shown 
that a service-connected disability caused the death, or 
substantially or materially contributed to cause death.  A 
service-connected disability is one that was incurred in or 
aggravated by active service, one that may be presumed to 
have been incurred during such service, or one that was 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.312 (2006).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death, that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service-connected disability must 
have made the decedent materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3), (4).

After a review of all the evidence of record, the Board finds 
that the veteran's service-connected disabilities, while 
multiple and combining to a high combined evaluation and 
ultimately preclusive of the veteran's employment, were 
precisely of the non-vital type, affecting musculoskeletal 
systems and not affecting vital organs, and not causing or 
contributing to death.  At the time of the veteran's death, 
service connection was in effect for degenerative joint 
disease of the left hip status post total arthroplasty, rated 
30 percent disabling; degenerative joint disease of the right 
hip status post total arthroplasty, rated 30 percent 
disabling; degenerative joint disease of the left knee status 
post total arthroplasty, rated 30 percent disabling; 
degenerative joint disease of the right knee status post 
total arthroplasty, rated 30 percent disabling; degenerative 
joint disease of the right shoulder, rated 10 percent 
disabling; degenerative joint disease of the left shoulder, 
rated 10 percent disabling; degenerative joint disease of the 
left ankle, rated 10 percent disabling; degenerative disc and 
joint disease of the thoracolumbar spine, rated 10 percent 
disabling; and degenerative joint disease of the bilateral 
hands, rated noncompensably (zero percent) disabling.  

As discussed below, the Board by this decision finds CUE in a 
prior RO decision, concluding that a 10 percent disability 
rating should have been assigned for arthritis of each hand.  
This finding, however, does not affect the present cause-of-
death analysis or conclusion.  None of the service-connected 
disabilities was shown to have a direct impact upon any vital 
organs, and none was causally associated with the veteran's 
cardiovascular disorder ultimately causative of death, or 
with the bladder cancer found to have contributed to death.  
See 38 C.F.R. § 3.312(c)(2).

While the appellant's representative has argued that these 
service-connected disabilities impaired the veteran's 
exercise capacity and thus contributed to his cardiovascular 
disease, the appellant's representative is not a medical 
professional, and hence that lay conjecture cannot serve to 
support the claim.  Lay persons are not competent to offer 
medical opinions; in such instances, competent medical 
evidence is required.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

The veteran did have a significant degree of service-
connected medical disability, but a medical nexus has not 
been demonstrated between any service-connected disability 
and his ultimate cause of death, and his service-connected 
disabilities were also not medically found or even medically 
suggested to have hastened his demise.  Therefore, the Board 
finds that none of the veteran's service-connected 
disabilities was a contributory cause of his death.  38 
C.F.R. § 3.312.

The question now is whether service connection is warranted 
for the conditions ultimately identified as having caused the 
veteran's death.  There is no competent evidence that any 
cardiovascular disease or bladder cancer was manifested in 
service or for some years after service, so as to afford a 
direct basis or first-year-presumptive basis for service 
connection.  38 C.F.R. §§ 3.03, 3.307, 3.309.  No doctor has 
opined that the veteran's death as a result of cardiac 
arrest, or the contribution to death by bladder cancer, was 
related to service.  Post-service medical records provide no 
basis for establishing such a causal link.  The appellant has 
simply made a contention that this is the case, with no 
medical evidence in support of her argument.  Such arguments 
do not constitute medical evidence to support the claim.  
Espiritu.  

The Board sympathizes with the appellant in the loss of her 
husband, the veteran.  However, the preponderance of the 
evidence is against the claimant, inasmuch as the competent 
evidence of record indicates that the veteran's death was the 
result of non-service-connected cardiac arrest, due to 
probable acute myocardial infarction, with bladder cancer 
with peritoneal carcinomatosis as a contributing cause of 
death, and his service-connected disabilities were neither 
causes of death nor contributors to death.  Therefore, the 
appellant is not entitled to service connection for the cause 
of the veteran's death.  See 38 C.F.R. § 3.312; Lathan v. 
Brown, 7 Vet. App. 359 (1995).

III.  DIC under 38 U.S.C.A. § 1318

38 U.S.C.A. § 1318(b) (West 2002 & Supp. 2006) provides that:

(b) A deceased veteran referred to in subsection 
(a) of this section is a veteran who dies, not as 
the result of the veteran's own willful 
misconduct, and who was in receipt of or entitled 
to receive (or but for the receipt of retired or 
retirement pay was entitled to receive) 
compensation at the time of death for a service- 
connected disability rated totally disabling if - 
(1) the disability was continuously rated totally 
disabling for a period of 10 or more years 
immediately preceding death; (2) the disability 
was continuously rated totally disabling for a 
period of not less than five years from the date 
of such veteran's discharge or other release from 
active duty; or (3) the veteran was a former 
prisoner of war who died after September 30, 
1999, and the disability was continuously rated 
totally disabling for a period of not less than 
one year immediately preceding death.

The appellant, the veteran's widow, qualifies as a surviving 
spouse under 38 U.S.C.A. § 1318(c).  

38 U.S.C.A. § 1318(b)(1) provides for DIC for a surviving 
spouse or child of a deceased veteran who was in receipt of 
or entitled to receive (or but for the receipt of retired or 
retirement pay was entitled to receive) compensation a the 
time of death for a service-connected disability rated 
totally disabling if the disability was continuously rated 
totally disabling for a period of 10 or more years 
immediately preceding death.

Effective January 21, 2000, 38 C.F.R. § 3.22(a) provides that 
even though a veteran died of non-service-connected causes, 
VA will pay death benefits to the surviving spouse or 
children in the same manner as if the veteran's death were 
service-connected, if the veteran's death was not the result 
of his or her own willful misconduct, and at the time of 
death, he was receiving, or was entitled to receive, 
compensation for service-connected disability that was rated 
by VA as totally disabling for a continuous period of at 
least 10 years immediately preceding death or totally 
disabling continuously since release from active duty and for 
at least 5 years immediately preceding death. 38 C.F.R. § 
3.22(b)(3) provides that "entitled to receive" means that 
at the time of death, the veteran had service-connected 
disability rated totally disabling by VA but was not 
receiving compensation because he had applied for 
compensation but had not received total disability 
compensation due solely to clear and unmistakable error (CUE) 
in a VA decision concerning the

issue of service connection, disability evaluation, or 
effective date.  38 C.F.R. § 3.22(c) provides that for 
purposes of this section, "rated by VA as totally 
disabling" includes total disability ratings based on 
unemployability.

Here, the Board addresses the DIC claim based on entitlement 
to a total or 100 percent service-connected disability rating 
for the ten years immediately prior to death but for CUE in a 
previous VA decision.  

In this case, the RO by a July 1992 rating action granted a 
100 percent service-connected disability rating based on 
status post arthroplasty of the right knee from December 9, 
1991, through January 31, 1993.  The veteran was then rated a 
combined 70 percent disabling from February 1, 1993, through 
August 17, 1994.  The RO by a December 1994 rating action, in 
pertinent part, granted service connection for a left hip 
disorder and granted 100 percent service-connected disability 
rating based on status post arthroplasty for the left hip 
from August 18, 1994, through September 30, 1995.  The RO by 
an April 1996 rating action, in part, granted a total 
disability rating based on unemployability (TDIU) due to 
service-connected disabilities beginning effective October 1, 
1995.  The veteran was continually rated 100 percent disabled 
based on TDIU from that time until his death on June 20, 
2004.  Thus, the veteran had a 100 percent service-connected 
disability rating continuously from August 18, 1994, up until 
his death on June 20, 2004, or for a period of ten years less 
59 days, and for those first 59 days of the ten years 
immediately prior to death he was rated 70 percent disabling.  

Notably, the RO assigned an effective date of October 1, 
1995, for the grant of TDIU, at least in part based upon the 
expiration of the 100 percent rating assigned for left hip 
arthroplasty and post-arthroplasty convalescence, with a 
post-arthroplasty rating of 30 percent for the left hip 
assigned from October 1, 1995.  38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5054.  Thus, the RO maintained continuity of the 
100 percent disability rating by this effective date of 
October 1, 1995, for the grant of TDIU, even though the 
formal claim for TDIU was received on August 17, 1995.  
Arguably, the RO did not consider an earlier assignment of 
TDIU based .upon a receipt of claim for TDIU on August 17, 
1995, because it assigned the 100 percent disability rating 
for the left hip disorder effective from the August 18, 1994, 
date of hospitalization for the left hip arthroplasty, which 
was virtually precisely one year prior to the date of receipt 
of the formal TDIU claim.

A TDIU claim is in the nature of an increased-rating claim, 
and the effective date for the grant of an increased rating 
for a service-connected disability is the earliest date it 
was factually ascertainable that the higher rating was 
warranted, if the claim is received within one year of that 
date; otherwise the effect date is the date of receipt of 
claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400(o)(2), 
4.16.  Hence, because the RO had already assigned the maximal 
(100 percent) schedular rating based on the left hip 
arthroplasty beginning from one year prior, the RO could not 
consider assigning a 100 percent rating based on TDIU 
concurrently, and hence assigned it beginning October 1, 
1995, the day following the expiration of the left hip 
arthroplasty 100 percent rating.  

The question in this case thus becomes whether the RO 
committed CUE in any adjudications, so that an earlier 
effective date of June 20, 1994, or earlier should have been 
assigned for a grant of total (100 percent) disability 
rating, so as to establish that rating for the full 10 years 
immediately prior to the veteran's death on June 20, 2004, to 
warrant a grant of DIC benefits on that basis.  38 U.S.C.A. 
§ 1318; 38 C.F.R. § 3.22(b).

Previous rating actions are accepted as correct in the 
absence of clear and unmistakable error (CUE).  38 C.F.R. § 
3.105.  Under Russell v. Principi, 3 Vet. App. 310 (1992) and 
Damrel v. Brown, 6 Vet. App. 242 (1994), "clear and 
unmistakable error" in prior rating actions encompasses a 
situation in which the correct facts, as they were known at 
the time, were not before the adjudicator or the pertinent 
statutory or regulatory provisions in existence at the time 
were incorrectly applied by the adjudicator.  The error must 
be "undebatable" such that reasonable minds could only 
conclude that the rating action in question was fatally 
flawed at the time it was made.  In addition, the 
determination of whether there was clear and unmistakable 
error in the prior rating determination must be based on the 
record and law that existed at the time of the rating action 
in question.  Id.

For the purposes of entering this decision, it is concluded 
that the issue of CUE has been "properly pleaded." Fugo v. 
Brown, 6 Vet. App. 40 (1993) en banc review denied, Fugo v. 
Brown, 6 Vet. App. 162 (1993).  The question of CUE is here 
addressed for purposes of ascertaining entitlement to DIC 
benefits, and hence the DIC claim itself constitutes the CUE 
pleading.  The appellant's representative, including by a May 
2005 submission, contended that DIC benefits were warranted 
based on the veteran's being service-connected for ten 
continuous years immediately prior to death, including based 
on appropriate dates for benefits to be granted and 
appropriate ratings to be assigned for service-connected 
benefits.  The Board finds that the contention of specific 
error in prior RO decision(s) is sufficiently specific in 
this case, for purposes of the DIC claim.  The Board here 
makes determinations of CUE for purposes of the claimant's 
DIC claim.  

In order to establish service connection for a disability, 
there must be objective evidence which establishes that the 
disability either began in or was aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A claimant must submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Pond v. 
West, 12 Vet. App. 341, 346 (1999).

In this case, questions of effective date of service 
connection are based on claims for service connection for 
degenerative arthritis in additional joints, where 
generalized arthritis was already previously recognized as 
service connected. 

Hence, only a claim and evidence of the existence of the 
additional degenerative arthritis were needed to support the 
claims for service connection.   38 C.F.R. §§ 3.303.  

The effective date of a grant of service connection is the 
date of receipt of claim or the date at which entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  

Under the provisions of 38 C.F.R. § 3.155 any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by the VA may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
application, an application form will be sent to the 
claimant, and if a formal claim is filed within one year of 
that date it will be considered filed as of the date of the 
receipt of the informal claim.  38 C.F.R. § 3.155(a).  
However, VA must look to all communications from a claimant 
that may be interpreted as applications or claims - formal 
and informal - for benefits and is required to identify and 
act on informal claims for benefits.  Servello v. Derwinski, 
3 Vet. App. 196, 198 (1992).  If VA fails to forward an 
application form to the claimant after receipt of an informal 
claim, then the date of the informal claim must be accepted 
as the date of claim for purposes of determining an effective 
date. Id. at 200.

The RO in its April 1996 decision construed claims for 
service connection for degenerative joint disease of the left 
ankle, left and right shoulders, and left and right hands; 
and degenerative joint disease and degenerative disc disease 
of the thoracolumbar spine, all based on the noted August 17, 
1998, submitted claim for TDIU and concurrently submitted 
statements and documents.  However, the veteran in a prior 
submitted informal claim received on October 7, 1991, just as 
explicitly as in the August 17, 1998, submissions, raised 
claims for service connection for these degenerative 
disorders of the left ankle, shoulders, hands, and lower 
back.  There is no indication that the veteran was provided a 
formal claim form responsive to the RO's receipt of that 
October 7, 1991, informal claim.  Hence, the October 7, 1991, 
submitted statement must be accepted as a formal claim for 
service connection for those disorders.  Servello. 
 
The evidentiary record, inclusive of a February 1991 VA 
treatment record and VA examination records in December 1991, 
December 1994, and March 1996, support the existence of these 
degenerative conditions in these joints, for at least the 
levels of severity assigned by the RO in its April 1996 
decision with the grant of service connection.  The Board 
finds that reasonable minds could not differ in these 
interpretations of the October 7, 1991, submitted statement 
as an informal claim, and that reasonable minds could not 
differ as to the evidence of consistent level of impairment 
of the claimed disabilities.  Accordingly, the Board finds 
that the April 1996 decision reflected CUE in not assigning 
an effective date of October 7, 1991, for all of the 
following: service connection for degenerative joint disease 
of the left ankle, rated 10 percent disabling; service 
connection for degenerative joint disease of the right 
shoulder, rated 10 percent disabling; service connection for 
degenerative joint disease of the left shoulder, rated 10 
percent disabling; service connection for degenerative joint 
disease and degenerative disc disease of the thoracolumbar 
spine, rated 10 percent disabling; and service connection for 
degenerative joint disease of the bilateral hands. 

The April 1996 decision granted service connection and 
assigned these ratings all effective from the August 17, 
1995, date of receipt of the formal claim for TDIU.  Thus, 
CUE having been committed, the Board finds that an effective 
date of October 7, 1991, for service connection for all these 
disabilities is warranted, with these ratings assigned, as 
noted.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.104, 3.105, 
3.303, 3.400, Part 4.

Regarding the veteran's arthritis of the hands, the RO based 
its determination on the evidentiary record.  The clearest 
medical evaluation of the severity of the arthritis of the 
hands was provided by a March 1996 VA examination of the 
veteran's joints for compensation purposes.  The veteran then 
complained of inability to perform any exertional activity 
with the upper extremities, including due to arthritis of his 
hands.  The examiner noted hypertrophic changes of the 
interphalangeal joints of both hands, and assessed changes of 
both hands suggestive of osteoarthritis.  

In his October 1991 informal claim, the veteran explained 
that in the past three years his arthritis of multiple joints 
had progressed rapidly, with deteriorating functioning, 
soreness, decreased strength, and some pain.  He elaborated 
that his activities were reduced, with loss of ability to 
perform manual chores, including impaired use of his hands.  
At a VA examination in December 1994 where the examiner 
focused on significant arthritis of the hips and knees, with 
noted joint replacements, the veteran complained of the same 
type of problem with all his joints, including pain in the 
morning and aching pain with increased activity, though with 
pain subsiding somewhat with some moderate exercise.  In a 
September 1994 statement, the veteran explained that his 
arthritis of multiple joints including the hands and fingers 
was manifested by soreness and stiffness, as well as pain at 
times.  

Based on this record, and absent contrary evidence of non-
disabling arthritis of the hands, we believe reasonable minds 
could not differ.  A 10 percent evaluation was minimally 
required for each hand, under Diagnostic Code 5003, based on 
objectively confirmed degenerative arthritis causative of on 
limitation of motion, including based on weakness, excess 
fatigability, and pain on movement.  38 C.F.R. §§ 4.45, 
4.71a, DC 5003.  Hence, finding further CUE in the April 1996 
decision, the Board finds that a separate 10 percent 
evaluation was assignable for arthritis of each hand 
beginning from October 7, 1991.  38 C.F.R. §§ 3.104, 3.105, 
3.303, 3.400, 4.71a, DC 5003. 

The Board notes that the October 7, 1991, submission was also 
an informal claim for a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  Specifically, the veteran reported his 
numerous already service-connected disabilities as well as 
disabilities for which he was claiming entitlement to service 
connection, he expressed an inability to do functional work 
due to these disabilities, and he requested a total 
disability rating on this basis.  These are the essential 
elements of a TDIU claim.  38 C.F.R. § 4.16.  Once a veteran: 
(1) submits evidence of a medical disability; (2) makes a 
claim for the highest rating possible; and (3) submits 
evidence of unemployability, the requirement in 38 C.F.R. 
§ 3.155(a) that an informal claim "identify the benefit 
sought" has been satisfied, and VA must consider whether the 
veteran is entitled to a TDIU rating.  Roberson v. Principi, 
251 F.3d 1378 (Fed. Cir. 2001); VAOPGCPREC 12-2001 (July 6, 
2001).

Hence, the RO in its April 1996 decision committed CUE by not 
considering TDIU from the October 7, 1991, date of receipt of 
the claim for TDIU.  As discussed above, the RO then granted 
TDIU effective from October 1, 1995, based in part on the 
August 17, 1995, date of receipt of a formal claim for TDIU.

The Board must now consider whether CUE was committed in not 
assigning an earlier effective date for TDIU, for purposes of 
the appellant's DIC claim.  As noted, a TDIU claim is in the 
nature of an increased-rating claim, and the effective date 
for the grant of an increased rating for a service-connected 
disability is the earliest date it was factually 
ascertainable that the higher rating was warranted if the 
claim is received within one year of that date; otherwise the 
effect date is the date of receipt of claim.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. §§ 3.400(o)(2), 4.16.  

Total disability evaluations may be assigned where the 
schedular evaluation for service-connected disability is less 
than 100 percent, when it is found that the service-connected 
disabilities are sufficient to produce unemployment without 
regard to advancing age.  38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16.  If there is only one such disability, this disability 
shall be ratable at 60 percent or more, or if there are two 
or more disabilities, there shall be at least one ratable at 
40 percent or more (in pertinent part, disabilities of both 
lower extremities or affecting a single body system, e.g., 
orthopedic, will be considered one disability) and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §  4.16(a).  For these purposes 
of arriving at the 40 percent or 60 percent criterion, 
multiple disabilities of the lower extremities, or of the 
upper extremities, may be considered a single disability, 
with consideration of the bilateral factor.  Id.  A total 
disability rating may be assigned to veterans who fail to 
meet the schedular standards under 38 C.F.R. §§ 3.321(b)(2), 
3.340, 3.41, 4.16, 4.17 (2006).  It is the established policy 
of VA that all veterans who are unable to secure or follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  38 
C.F.R. § 4.16(b).

Unemployability associated with advancing age or intercurrent 
disability may not be considered in determining entitlement 
to a total rating based on unemployability due to service- 
connected disability.  38 C.F.R. § 4.19.  "However, 
consideration is to be given to the circumstances of 
employment in individual claims, and if the employment was 
only occasional, intermittent, try-out or unsuccessful, or 
eventually terminated on account of the disability, present 
unemployability may be attributed to the static disability."  
38 C.F.R. § 4.18.  

The veteran was assigned a 100 percent disability rating from 
December 9, 1991, through January 31, 1993, for right knee 
arthroplasty and post-arthroplasty convalescence under 
38 C.F.R. § 4.71a, Diagnostic Code 5054.  Thus, because a 100 
percent rating need only be established from June 20, 1994, 
to support the present section-1318 DIC claim, the Board here 
only addresses whether a TDIU rating was warranted effective 
from February 1, 1993, and not earlier, including based on 
the above CUE findings.  

With these CUE findings, on February 1, 1993, the veteran was 
constructively service connected as follows:  right hip 
arthritis status post arthroplasty at 30 percent disabling; 
right knee arthritis status post arthroplasty at 30 percent 
disabling; left knee arthritis status post arthroplasty at 30 
percent disabling; left shoulder arthritis at 10 percent 
disabling; right shoulder arthritis at 10 percent disabling; 
left ankle arthritis at 10 percent disabling; right hand 
arthritis at 10 percent disabling; left hand arthritis at 10 
percent disabling; and thoracolumbar degenerative joint 
disease and degenerative disk disease at 10 percent 
disabling.  These ratings met the schedular requirements for 
38 C.F.R. § 4.16 beginning prior to February 1, 1993.  

The remaining question is whether the veteran was unable to 
secure or follow a substantially gainful occupation by reason 
of service-connected disabilities from that date.  Upon VA 
examination in December 1991, the veteran reported self-
employment part time as a real estate appraiser with monthly 
wages varying from $500 to $1,500, and self-reported work 
capacity limited to only a few hours some days due to pain, 
swelling, and other symptoms of service-connected 
disabilities.  He then also reported missing approximately 
three-and-a-half months of work in the past twelve months due 
to his disabilities, noting the accelerated progression of 
his arthritis in the prior five years.  The December 1991 
examiner concluded that the veteran was restricted by his 
arthritic conditions to mild activities and short walks.  

A January 1993 VA examiner noted that the veteran had 
considerable pain in both knees when walking.  At his 
December 1994 VA examination the veteran noted stiffness, 
soreness, and pain in his multiple joints.  The Board finds 
no indication that the veteran was more disabled due to his 
multiple service-connected joint disorders following his 
recovery from all his joint arthropathies than he was in 
February 1993, which was subsequent to his left knee 
arthroplasty in December 1989, subsequent his right hip 
arthroplasty in August 1990, and subsequent to his right knee 
arthroplasty in December 1991, but was prior to his left hip 
arthroplasty in August 1994.  While the veteran provided a 
statement from a VA physician dated in August 1995, with that 
physician then opining that the veteran is unemployable due 
to his multiple medical conditions, the veteran then also 
submitted an application for benefits based on 
unemployability informing that he was last employed in 1992, 
when he worked 20 hours per week performing appraisal work.  


Based on this evidence, and based on the Board's above CUE 
determinations, the veteran's service-connected arthritic 
conditions were, in combination, precluding substantially 
gainful employment.  As noted, the veteran had repeated 
periods of post-arthroplasty convalescence beginning in 
December 1989, with only brief intervals between these post-
surgical recovery periods.  The shortness of these intervals 
between convalescent periods would have thus precluded any 
ongoing employment, as evidenced in part by his only part-
time self-employment with self-reported significant numbers 
of days when he could not work.  38 C.F.R. §  4.18.  Based on 
these work-preclusive surgical recoveries (during which a 100 
percent rating was assigned variously under 38 C.F.R. 
§ 4.71a), taken together with the veteran's numerous 
debilitating arthritic conditions and the veteran's self-
report of last part-time self-employment ending in 1992 due 
to disability, the Board concludes that the evidence clearly 
preponderated in favor of granting TDIU due to service-
connected disabilities beginning February 1, 1993.  38 C.F.R. 
§ 4.16.

But was it error not to find TDIU from that date?  Absent 
contrary evidence showing employability in 1993 or 
thereafter, and in part because it was CUE for the RO not to 
have consider an effective date earlier than August 17, 1995, 
for TDIU, the Board believes that reasonable minds could not 
differ that it was also CUE for the RO in its April 1996 
decision not to have granted TDIU effective from February 1, 
1993.  38 C.F.R. §§ 3.105(a), 4.16.   

Because the Board here finds that the veteran was entitled to 
receive, not on a hypothetical basis but rather based on CUE 
in a prior RO decision, a total service-connected disability 
rating for 10 years immediately prior to his death, DIC is 
warranted.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22, 20.1106.




ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  

Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1318 is granted.  



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


